Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzmaurice et al., US PGPUB 2011/0234503 hereinafter referenced as Fitzmaurice.


As to claim 11, Fitzmaurice discloses a method for detecting a user selection of one or more or of all of a predetermined set of operating functions of an operating device, comprising:
(e.g. chord legend 402, fig. 4);
assigning fingers of a hand of a user to each of the operating functions of the predetermined set, by a control device (e.g. chording templets 404-418, fig. 4);
detecting finger contacts of at least two of the fingers of the hand, by a detection device, on a predetermined contact face of the operating device (e.g. flowchart , fig. 3A; wherein at step 304, one or more cameras capture an image of the hand and the fingers when one or more fingers are in contact with the multi-touch surface);
determining each selection finger, among the fingers of the hand, that contacts the predetermined contact face (each of the chording templates 404, 406, 408, 410, 412, 414, 416, 418 can be gestured by a user via either the lift-and-stroke technique or via the camera system technique);
specifying a whole user selection, including each selected operating function corresponding to each selection finger, by the control device ([0052]; wherein the chord legend 402 provides users with a reference for some of the available functionality that can be implemented by gesturing different chords, without requiring the user to memorize each individual chord);
signaling the whole user selection to a subsequent process of the operating device by selection data identifying each selected operating function (wherein each chord that is gestured is then tied to an associated function);
displaying each selected operating function respectively represented by the dedicated graphical object on the display face in the subsequent process while ([0053]; for example, if the user selects the fruits chording template 408, a selection of different fruit drawings is displayed and the chord legend 402 replaces each of the chording templates 404-418 with eight new chording templates that display filter functionalities that are available to the displayed fruit drawing selection such as color, shape, or the like);
activating, in the subsequent process, each selected operating function; (selection such as color, shape, or the like read as selected operating function) and 
outputting on the display face, in a sub-divided fashion, in a respective dedicated sub-region of the display face, respective functional data simultaneously for each activated operating function (e.g. the chord legend 402 is displayed at the top-right of a user interface associated with a graphics application that is executing on a computer system).

As to claim 21, Fitzmaurice discloses an operating device for detecting a whole user selection of one or more or of all of a predetermined set of distinct operating functions of the operating device, comprising:
(display device 936, fig. 9); 
a contact face (display device 936 is a multi-touch display device);
a detection device detecting an instance of finger contact contacts of at least one finger two fingers of a hand of a user on the contact face of the operating device and determining each selection finger, among the fingers of the hand, that contacts the contact face (e.g. flowchart fig. 3A; wherein at step 304, one or more cameras capture an image of the hand and the fingers when one or more fingers are in contact with the multi-touch surface); and 
a control device configured to assign all of the fingers of the hand  respectively to each of the operating functions of the predetermined set (e.g. chording templets 404-418, fig. 4),
specify the whole user selection, including each selected operating function corresponding to each selection finger ([0052]; wherein the chord legend 402 provides users with a reference for some of the available functionality that can be implemented by gesturing different chords, without requiring the user to memorize each individual chord),
signal the whole user selection to a subsequent process of the operating device by selection data identifying each selected operating function (wherein each chord that is gestured is then tied to an associated function),
display each selected operating function respectively represented by the dedicated graphical object on the display face in the subsequent process while ([0053]; for example, if the user selects the fruits chording template 408, a selection of different fruit drawings is displayed and the chord legend 402 replaces each of the chording templates 404-418 with eight new chording templates that display filter functionalities that are available to the displayed fruit drawing selection such as color, shape, or the like),
activate, in the subsequent process, each selected operating function (selection such as color, shape, or the like read as selected operating function), and 
output on the display face in a respective dedicated sub-region of the display face, respective functional data simultaneously for each activated operating function (e.g. the chord legend 402 is displayed at the top-right of a user interface associated with a graphics application that is executing on a computer system).

As to claim 22, Fitzmaurice discloses a motor vehicle, comprising: a chassis; and an operating device, including a display face initially displaying all of the operating functions of the predetermined set, each operating function represented by a dedicated graphical object;
a contact face (display device 936 is a multi-touch display device);
a detection device detecting finger contacts of at least two fingers of a hand of a user on the contact face of the operating device and determining each selection finger, (e.g. flowchart, fig. 3A; wherein at step 304, one or more cameras capture an image of the hand and the fingers when one or more fingers are in contact with the multi-touch surface); and
a control device configured to assign the fingers of the hand to each of the operating functions of the predetermined set (e.g. chording templets 404-418, fig. 4),
specify the whole user selection, including each selected operating function corresponding to each selection finger ([0052]; wherein the chord legend 402 provides users with a reference for some of the available functionality that can be implemented by gesturing different chords, without requiring the user to memorize each individual chord),
signal the whole user selection to a subsequent process of the operating device by selection data identifying each selected operating function (wherein each chord that is gestured is then tied to an associated function),
display each selected operating function respectively represented by the dedicated graphical object on the display face in the subsequent process while excluding the dedicated graphical object of any operating function excluded from the whole user selection, the dedicated graphical object of each selected operating function being displayed in a first spatial region different than a second spatial region in which the finger contacts of the at least two of the fingers is-are detected ([0053]; for example, if the user selects the fruits chording template 408, a selection of different fruit drawings is displayed and the chord legend 402 replaces each of the chording templates 404-418 with eight new chording templates that display filter functionalities that are available to the displayed fruit drawing selection such as color, shape, or the like),
activate, in the subsequent process, each selected operating function (selection such as color, shape, or the like read as selected operating function), and
output on the display face in a respective dedicated sub-region of the display face, respective functional data simultaneously for each activated operating function (e.g. the chord legend 402 is displayed at the top-right of a user interface associated with a graphics application that is executing on a computer system).

As to claim 12, Fitzmaurice discloses the method as claimed in claim 11. Fitzmaurice further discloses detecting a confirmation gesture of the hand by the detection device, and wherein the specifying of the whole user selection is performed only when the confirmation gesture of the hand is detected by the detection device (e.g. gesture possibilities 502, fig. 5; wherein as shown, after a user has established a chord, the user can slide his or her hand along the multi-touch surface in one of eight different gesture possibilities 502).

As to claim 13, Fitzmaurice discloses the method as claimed in claim 12. Fitzmaurice further discloses an overall movement of the hand together with the fingers which contact the contact face in a predetermined direction along the contact face is detected as the confirmation gesture (e.g. gesture possibilities 502, fig. 5; wherein as shown, after a user has established a chord, the user can slide his or her hand along the multi-touch surface in one of eight different gesture possibilities 502).

As to claim 14, Fitzmaurice discloses the method as claimed in claim 13. Fitzmaurice further discloses the detection device detecting the finger contacts of the at least two of the fingers on the contact face is at least one of a sensor matrix with proximity sensitivity, contact-sensitive sensors and a camera (as shown in fig. 9, the display device 936 may be configured to use a capacitive sensing, camera generated images, or any other technically-feasible technology used for sensing multi-finger and multi-hand inputs).

As to claim 15, Fitzmaurice discloses the method as claimed in claim 14. Fitzmaurice further discloses the determining of each selection finger that contacts the contact face includes at least one of detecting an arrangement of contact points of contacting fingers on the contact face, and a sequence of detecting the fingers of the hand by a time-of-flight camera; recognizing each finger of the hand in 3D image data of the time-of-flight camera; and determining a respective distance of each finger from the contact face ([0065] in some embodiments, the marking menu 715 is configured to be displayed on the multi-touch surface at an offset 706 distance from the input area 702).

As to claim 16, Fitzmaurice discloses the method as claimed in claim 13. Fitzmaurice further discloses the determining of each selection finger that contacts the contact face includes at least one of detecting an arrangement of contact points of contacting fingers on the contact face, and a sequence of detecting the fingers of the ([0065] in some embodiments, the marking menu 715 is configured to be displayed on the multi-touch surface at an offset 706 distance from the input area 702).

As to claim 17, Fitzmaurice discloses the method as claimed in claim 12. Fitzmaurice further discloses the detection device detecting the finger contacts of the at least two of the fingers on the contact face is at least one of a sensor matrix with proximity sensitivity, contact-sensitive sensors and a camera (as shown in fig. 9, the display device 936 may be configured to use a capacitive sensing, camera generated images, or any other technically-feasible technology used for sensing multi-finger and multi-hand inputs).

As to claim 18, Fitzmaurice discloses the method as claimed in claim 12. Fitzmaurice further discloses the determining of each selection finger that contacts the contact face includes at least one of detecting an arrangement of contact points of contacting fingers on the contact face, and a sequence of detecting the fingers of the hand by a time-of-flight camera; recognizing each finger of the hand in 3D image data of the time-of-flight camera; and determining a respective distance of each finger from the contact face ([0065] in some embodiments, the marking menu 715 is configured to be displayed on the multi-touch surface at an offset 706 distance from the input area 702).

As to claim 19, Fitzmaurice discloses the method as claimed in claim 11. Fitzmaurice further discloses the detection device detecting the finger contacts of the at least two of the fingers on the contact face is at least one of a sensor matrix with proximity sensitivity, contact-sensitive sensors and a camera (as shown in fig. 9, the display device 936 may be configured to use a capacitive sensing, camera generated images, or any other technically-feasible technology used for sensing multi-finger and multi-hand inputs).

As to claim 20, Fitzmaurice discloses the method as claimed in claim 11. Fitzmaurice further discloses the determining of each selection finger that contacts the contact face includes at least one of detecting an arrangement of contact points of contacting fingers on the contact face, and a sequence of detecting the fingers of the hand by a time-of-flight camera; recognizing each finger of the hand in 3D image data of the time-of-flight camera; and determining a respective distance of each finger from the contact face ([0065] in some embodiments, the marking menu 715 is configured to be displayed on the multi-touch surface at an offset 706 distance from the input area 702).

Response to Arguments
Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive. 

In accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.
For instant case, the phrase “specifying a whole user selection” a very broad term. With broadest reasonable interpretation, Fitzmaurice discloses the input device specifying a whole user selection (chord legend 402, fig. 4) or each group of fingers associated with each chording templates perform a selected operating function associated with for example fruits 408 corresponding to each selection finger (e.g. thumb and pointing finger). In this scenario, for example the combined gesture of each thumb and pointing finger outputs the fruit function so Examiner does not agree with the statement “The phrase "corresponding to each selection finger" requires that a different 
For above reasons, the current 102 rejection of claims 11-20 is sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lengeling et al., US PGPUB 2006/0022956 discloses each of the multiple touches is separately recognized by the touch screen and output different functions ([0064]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAHLU OKEBATO/Primary Examiner, Art Unit 2625